Title: To Thomas Jefferson from John F. Mercer, 28 September 1804
From: Mercer, John F.
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Annapolis Septr. 28th. 1804.
               
               The Bearer Mr. Henry H. Harwood has sollicited from me a letter, recommending him to you, to fill the office of Commissioner of Loans of this State, become vacant by the resignation of Mr. Benjamin Harwood lately appointed our Treasurer—
               peculiar circumstances attending this application in a great degree repress, the reluctance I naturally feel in putting to the test, the small claim, I may suppose I possess to your friendship or partiality—these circumstances are that Mr Harwood has acted in this office for near ten years, & is really master of its duties—that by the appointment of the Legislature he acted as Agent of this state untill that office became unnecessary,—that since, he has been occasionally selected by the Executive to discharge duties which discoverd confidence on the one part, & required ability & integrity on the other—that he has this life I beleive, so conducted himself as an Officer & a Gentleman, as to conciliate the universal good opinion & good wishes here, & in fine that no appointment coud I beleive give more general satisfaction.—
               In writing to you I am forcibly led to say something on another subject, which is very near my heart but as it is foreign to the present purpose I shall await a more favorable opportunity asuring you of the high respect & esteem with which
               I am Dr Sir Yr. sincere friend & Servant
               
                  
                     John F: Mercer
                  
               
            